Hon.~cullenB. Vance       Opln*on Ro. v-503
                          Re:   &Jr  ofthe 'Co&y Attor-
                                ney to represent the
                                State In a suit brought
                                to.remo~e a ofihithi or
                                a county l?hldh,iollaclud-
                                ~66illa dlstri.otalere
                                there Is a district at-,
                                torney.


           n8 lWt8r tQ YOUr lr808llt
                                  hltt8r t0 this &PC&l+
ment ml@    reads,'in part, a8 follovs:
       .'.~%ecrtloq22 of ArtloW   of.the StcLte'~
     Constitutionprovides th@county aWmeya
     8hall represent the St&e In all cases,ln. .,
     the dlat?ict and 1Werior ootite in thelz
    re$Qectl.veComties, but Ql'&ldef+hatthe
    resQeCtive'dUtiea,& district attorneys~and.~
     counW~ att+&ys shall be.regulated9 ,the
    Legislaturewh&re the county Is included in
    a.diatrict in vhioh there,is-& dlstriot a$--
     torney. Jaekksoncounty~ls 1Qcsted where~there
     is 'a.distr$etattorney. Bo legislative e+%at-
    mnt, 80 far aa I have b~een.ebleto find, has
    been made under'the above aeatlon of the Con-
    .atltotion.
         “The pqebtlon piesexited 1s whether‘lt
    Is my duty to represent theState in 8 suit
    for removal of e county offlalsl, or whether
    this dosy is imposed upon the Dletrlct At-
    torney.                            ..     .
          Section 21,.Art.,V, of the State Constitution
provides, Inpart, that8
         "The county attoMeya shall represent
    the State in all eases in the MsCrl,ct and
    lnierlor court.8in their respective aoun-
Eon. Cullen B. Vance, page 2 (V-503)


     tier, but ii any couaty shall be lnoluded in
     a dlstr.ietla whioh there shall be a dlstr$ot
     attorney, the respective duties oS.distrlot
     attorneys and cotity attorneys shall in suoh
     tountles be regulated by the Legislature."
          Section 24, of Article V, Is as Sollowe:
           "County'Judges,county attornejs, glerks
     of the District and County CWrts, justices
     of the peace, constables,and other county
     oSSiae@a, may be removed by the Judges of the
     M&Plot Courts for incompetency;oSflclal
     miroomduot,habitual drunkcnnesa,.orother
     cauaea~'d+ned by lav, upon the cause there-
     SOP w      set forth ln'wrltfing
                                    and the SW-
     lng of9i s truth by a jury.         ,-     ~.,
          &ticle 5970, Y. C. S., provide@, in part, aa
s011wsr
          "4illdlstrlotand oounty attorneys, ooun-
     ty ju&er, oommlssloners;' olerke ofthe die-
     trio% iandobunty courta,and single clerks In
     cowties. where one.olark dleoharges the duties.
     of dlfatrlotand oouuty oleek, county treamrer,
     s&e@S    eowity surveyor, a86etmor, colleotor,
     ~Q&&     oattle and hide laapeetor,,juatloe
     0s hha'paaq and all county offloers PQV or
     h&reaftbP exlrtlng by authority olther of the
     Con&batMn    or,lavs, may be removed from OS-
     flee by the judge 9s the fliatrl@toourt for
     lneempetewy, ofSlolal m%soomduot or becoming
     lntodwted   by drinking intbxioatingliquor;
     as.8 beverage,.vhethera duty or not; . . .=
          In the caab of State V. Narey, 164 8i~W. (24)
55,'the court in passing upon the question of irhoqeduty
It was8to.brl    suit to remove the sherlff of Nueoes
County;'whelre"&here iraaa Criminal District Attorney and
a County Attorney,   held   thatr

          "lieaonclude that such power.and duty
     vests lmthe- countf attorney wcler S&ci'Pl,
     M;-s, of the Constitutti6n,  quoted above,
     whlqh.pmmldee that 'the county attbrheys
     ahall iwpresent'theState in all oaaea In
     t&,Dirtriot and inSeMor con&s in their
     resgiotW4p 0ountie8.*"
, .1.

.’.
        Eon. Cullen B. Vance, page 3   (V-503)


                  In the case'of State v. Bhnls, 195 S. W. (2d)
        151, even though the court held it wan the duty of the
        Mstrlct Attorney to bring a suit for the removal of the     ':
        aheriff for official misoonduct,we do not believethat
        the court Intended that this was.an exclusive duty of
        the DiistrlctAttorney. On the contrary, me think that
        the court implied that It was not the exclusive Suno-
        tion of the Dlatrlot Attorney since the court olted the
        Rarney Case with approval.
                  Mbreover, in the case 'ofReeves v. State, 267
        9. W. 666, which was for the removal of a sheriff for
        misconduct or office, the court held that in an action
        to oust a county orfiber that such action must be brought
        by a Countq or District Attorneg.
                 'Therefore;in view 0s the foregoing, it is the
        kipidon of this Department that it is the duty OS both
        the COunty and District Attorney to represent the State
        in a suit for removal of a county official, but aueh
        duty la not exoluslvely that of either.


                   .Itla the duty of both the County At?
              torney.'andDistrict Attorney to repreaent
              the State ln a'sult~'Sorremoval of a'county
              OfSloial, but such duty la not excl~8lvi3lg
              that of either. Seotlon 21, Art. V, State
              Constitution;State v:Rarney, 164 3. W.
              (26) 55; State v. IhIs, 195,s. W. (2d)l51;
              Reeves v. ,State,,267S. W. 666.
                                       Yours very truly,
                                  ATTORRRY ffRRRRALOF TRXAE4


                                  ByA--
                                      Bruce Allen
                                      Assistant